United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 00-1782
                                ___________

Tommie E. Mason,                     *
                                     *
                  Appellant,         *
                                     *
      v.                             *
                                     *
Sara McQuilliams, Warden, Delta      *
Regional Unit; David Guntharp,       *
Deputy Assistant Director,           *
                                     * Appeal from the United States
                  Appellees.         * District Court for the Eastern
____________________                 * District of Arkansas.
                                     *
Tommie E. Mason,                     *      [UNPUBLISHED]
                                     *
                  Appellant,         *
                                     *
      v.                             *
                                     *
Sara McQuilliams, Warden, Delta      *
Regional Unit; David Guntharp,       *
Deputy Assistant Director,           *
                                     *
                  Appellees.         *
                                ___________

                          Submitted: April 6, 2001

                               Filed: April 10, 2001
                                ___________
Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Arkansas inmate Tommie E. Mason filed this 42 U.S.C. § 1983 action claiming
the prison officials sued by Mason (collectively the appellees) acquiesced to the non-
enforcement of the prison's smoking policy and thus showed deliberate indifference to
Mason's health problems associated with second-hand cigarette smoke. Following an
evidentiary hearing, the district court granted judgment for appellees and Mason
appealed.

       Having reviewed the record, we find no abuse of discretion in the district court's
refusal to grant Mason a default judgment as a discovery sanction against appellees, see
Ackra Direct Marketing Corp. v. Fingerhut Corp., 86 F.3d 852, 856 & n.4 (8th Cir.
1996) (standard of review); or in denying Mason leave to amend sought two years into
the proceedings, and which likely would have been futile, see Fuller v. Sec'y of Def.,
30 F.3d 86, 88-89 (8th Cir.), cert. denied, 513 U.S. 1019 (1994). Given the testimony
showing Mason did not have a serious medical need and appellees took measures to
enforce the smoking policy, we affirm the judgment in their favor.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-